            Case 1:21-cv-01588-CJN Document 5 Filed 06/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

1776 MASS AVE RE LLC, a Delaware                     Case No. 1:21-cv-01588-CJN
limited liability company,

                       Plaintiff,

v.

CONFUCIUS INSTITUTE US CENTER,
INC., a District of Columbia Corporation,

                       Defendant.


                         CORPORATE DISCLOSURE STATEMENT

       I, the undersigned, counsel of record for 1776 Mass Ave RE LLC, certify that to the best

of my knowledge and belief, the following are parent companies, subsidiaries, affiliates, or

companies which own at least 10% of the stock of 1776 Mass Ave RE LLC which have any

outstanding securities in the hands of the public:

       None.

These representations are made in order that judges of this Court may determine the need for

recusal.

           Dated: June 29, 2021                        Respectfully submitted,

                                                       BALLARD SPAHR LLP

                                                       /s/ Matthew D. Lamb
                                                       Constantinos G. Panagopoulos (#430932)
                                                       Matthew D. Lamb (#1034529)
                                                       1909 K Street, NW, 12th Floor
                                                       Washington, DC 20006
                                                       Telephone: (202) 661-2200
                                                       Fax: (202) 661-2299
                                                       cgp@ballardspahr.com
                                                       lambm@ballardspahr.com
                                                       Counsel for Plaintiff
